DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, filed 1/19/2022, with respect to the rejection of claims  1-20 under 35 USC 102 (a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhang et al. (US 2019/0327691) (see office action below).

Examiner note: Although Zhang has filing date on 7/3/2019, it has a provisional filing date on 7/05/20218. In the provisional application, Zhang states UE can have multiple panels for uplink transmission (see pages 4-5). 

Uplink transmission power scaling for multi-panel transmission
If the total transmission power from multiple UE panels exceed the maximum transmission power, the transmission power for some or all panels may be scaled.
In an embodiment, for a transmission occasion, the transmission power for all the panels with uplink transmission could be scaled equally to make sure the total transmission power cannot exceed the maximum transmission power.



If some or all panels share one power control parameter set, the PT-RS antenna port(s) in those panels can be determined by the number of total PUSCH layers and number of total PT-RS antenna port(s) in those panels, and the same transmission power should be applied to each antenna port.


    PNG
    media_image1.png
    356
    678
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0184819) in view of Zhang et al. (US 2019/0327691).


With regard to claims 1 and 11, Takeda teaches (see figures 1A-2B, 7, 15, and 17): A wireless device (see figure 15) comprising:
First antenna/beam (transmitting/receiving section and antennas) (Paragraphs 275-276 and 279)
Second antenna/beam (transmitting/receiving section and antennas) (Paragraphs 275-276 and 279: 
 [0279] Furthermore, each transmitting/receiving section 203 transmits an uplink shared channel to one or more transmission and reception points every given number of repetitions. Furthermore, each transmitting/receiving section 203 may receive the information related to at least one of the quasi-co-location, the Transmission Configuration Indication (TCI) state, the Sounding reference signal Resource Indicator (SRI) and the spatial relation information associated with the repetition or the redundancy version of the PUSCH. )


one or more processors (see figure 17:  1001: paragraphs 308-309) ; 
memory storing instructions that (see figure 17, 1002: paragraphs 310-31) , when executed by the one or more processors (paragraphs 304-306), cause the wireless device to: 
receive, from a base station, one or more messages indicating (see figure 7: RRC configuration): 
a number of repetition transmission occasions for uplink transmission of a transport block (paragraphs 161-162, 165-168. PUSCH CG repetition); and 
an interval for switching uplink transmissions between a first (antenna/beam) panel and a second (antenna/beam)  (paragraphs 161, 165, 170, and 203: 
  [0161] Furthermore, the configured grant-based transmission configuration (also referred to as a CG configuration below) includes parameters used for configured grant-based transmission. The configuration for configured grant-based transmission includes at least one of, for example, resource allocation, a periodicity and a repetition number (K) of a PUSCH used for configured grant-based transmission. Naturally, the parameters included in the CG configuration are not limited to these. A base station may notify the UE of the CG configuration by using a higher layer (e.g., RRC signaling). ) ; 
based on the interval, determine: 
a first portion of the number of repetition transmission occasions for uplink transmission of the transport block (paragraphs 87, 89, 112, 133, 173:
[0087] The UE may use a different RV for each repetition (UL data) of PUSCH repetitions. Information for giving notification of the HPN of certain PUSCH repetitions and the RV of each repetition may be included in DCI for scheduling a PUSCH and notified by a base station to the user terminal, or may be notified as part of UCI to be multiplexed on the PUSCH by the user terminal to the base station. Alternatively, the information may be uniquely determined according to a given rule (e.g., time/frequency resources used for the PUSCH or a DMRS sequence to be multiplexed on the PUSCH).  ) ; and 
a second portion of the number of repetition transmission occasions for uplink transmission of the transport block (paragraphs 87, 89, 112, 133, 173:
[0173] The base station may configure a plurality of CG configurations to at least one of a given carrier and Bandwidth Part (BWP) for the UE. Furthermore, each CG configuration may be configured to include the repetition factor (K), and information related to a TCI state associated with each repetition of PUSCH repetitions (see FIG. 9). );  


    PNG
    media_image2.png
    382
    856
    media_image2.png
    Greyscale

transmit, via the first (antenna/beam), the first portion of the number of repetition transmission occasions of the transport block (paragraphs 42, 89-90, 163, 171, and 275-280: see figure 15
 [0280] Furthermore, each transmitting/receiving section 203 may transmit a plurality of uplink shared channels (PUSCH repetitions) associated with a plurality of transmission and reception points.) ; and 
transmit, via the second (antenna/beam) , the second portion of the number of repetition transmission occasions of the transport block (paragraphs 42, 89-90, 163, 171, and 275-280: see figure 15).  

    PNG
    media_image3.png
    552
    783
    media_image3.png
    Greyscale


Although Takeda teaches UE with a plurality of transmission/reception antennas for transmitting repetitive/redundant uplink transmissions (Paragraphs 275, 279-280), Takeda does not explicitly state the UE with a plurality of transmission/reception antennas are first panel and second panel.  
Similar to Takeda, Zhang teaches UE with multiple antenna port for uplink transmissions (paragraphs 21-26).  However, Zhang explicitly teaches UE with multiple panels for uplink transmissions (paragraphs 24, 27, and 32).  
[0023] In some embodiments, the protocol processing circuitry 215 may include one or more instances of control circuitry (not shown) to provide control functions for the digital baseband circuitry 225 (or simply, “baseband circuitry 225”), transmit circuitry 235, receive circuitry 245, radio frequency circuitry 255, RFFE 265, and the antenna panels 280 and 285.
[0024] Each transmit chain may be associated with an antenna port, or an antenna port group. The antenna panel 280 may provide uplink transmissions on link 1 with TRP 108 while antenna panel 285 may provide uplink transmissions on link 2 with TRP 112.
[0032] In addition, for multi-panel UE, it may be scheduled multiple uplink transmission in different panels. The power control for each panel may be performed independently. As shown in FIG. 1, how to handle the case when total transmission power for all panels exceed the maximum transmission power could be one issue.
[0033] Embodiments herein provide mechanisms to enable the full power transmission for a user equipment (UE). Some embodiments include PUSCH/PT-RS transmission power scaling for non-coherent, partial-coherent and non-codebook based transmission. Some embodiments provide uplink transmission power scaling for multi-panel transmission.

    PNG
    media_image4.png
    671
    821
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a wireless device comprising a first panel and a second panel as taught by Zhang in the multiple antenna device of Takeda for uplink transmission in order to power efficiency in multiple antenna/multiple panel UE (Zhang, paragraphs 44-45).  

With regard to claims 2 and 12, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to switch an uplink precoder for the uplink transmission via the first panel based on the interval for switching uplink transmissions (paragraphs 43-46, 88, 90, 102-106, and 348: 
[0046] In addition, the "TRP" may be paraphrased as, for example, a network, a base station, an antenna apparatus, an antenna panel, a serving cell, a cell, a Component Carrier (CC), a carrier and so on. Furthermore, that "TRPs are same" for different transmission/received signals or channels may be paraphrased as that a TCI state, QCL or a QCL relationship, precoding, beam forming or a spatial reception parameter is same between the different transmission/received signals or channels or between reference signals of the different transmission/received signals or channels. Furthermore, that "TRPs are different" for different transmission/received signals or channels may be paraphrased as that a TCI state, QCL or a QCL relationship, precoding, beam forming or a spatial reception parameter is different between the different transmission/received signals or channels or between reference signals of the different transmission/received signals or channels. ).   
With regard to claims 3 and 13, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to switch the uplink precoder for the uplink transmission via the second panel based on the interval for switching uplink transmissions (paragraphs 43-46, 88, 90, 102-106, and 348:

    PNG
    media_image5.png
    524
    664
    media_image5.png
    Greyscale
).
With regard to claims 4 and 14, Takeda teaches: wherein the uplink precoder comprises at least one of: a cyclic shift precoder; a cyclic delay diversity precoder; and a port switching (paragraphs 51-55:
[0051] A plurality of types of QCL (QCL types) may be specified. For example, four QCL types A to D whose parameters (or parameter sets) that can be assumed same are different may be provided, and the parameters are as follows: [0052] QCL type A: doppler shift, doppler spread, average delay and delay spread, [0053] QCL type B: doppler shift and doppler spread, [0054] QCL type C: doppler shift and average delay, and [0055] QCL type D : spatial reception parameter. )

With regard to claims 5 and 15, Takeda teaches: further comprising receiving a precoder indicator indicating: a first uplink precoder for the first portion via the first panel; and a second uplink precoder for the second portion via the second panel (paragraphs 46, 88, 90, 102-106, and 348).  
 [0348] In the present disclosure, terms such as "precoding", a "precoder", a "weight (precoding weight)", "Quasi-Co-Location (QCL)", a "Transmission Configuration Indication state (TCI State)", a " spatial relation", a " spatial domain filter", "transmission power", "phase rotation", an "antenna port", an "antenna port group", a "layer", "the number of layers", a "rank", a "resource", a "resource set", a "resource group", a "beam", a "beam width", a "beam angle", an "antenna", an "antenna element" and a " panel" can be interchangeably used.

With regard to claims 6 and 16, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the precoder indicator via at least one of: a radio resource control message; a media access control control element; and a downlink control information (paragraphs 102-104, 158-160)
With regard to claims 7 and 17, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive one or more transmission configuration indications indicating: a first spatial domain transmission filter for the first portion via the first panel; and a second spatial domain transmission filter for the second portion via the second panel (paragraphs 103-106: 
[0106] When determining one entry, the UE may transmit a PUSCH based on PUSCH spatial relation information associated with the entry. ). 
With regard to claims 8 and 18, Takeda teaches: wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive the one or more transmission configuration indications via at least one of: a radio resource control message; a media access control control element; and a downlink control information (paragraphs 102-104, 158-160:
[0103] Spatial relation information (spatialrelationinfo) for a PUSCH corresponds to information that indicates a configuration of a spatial association between a reference RS and a PUSCH. For example, a plurality of candidate beams for PUSCH transmission may be configured based on PUSCH spatial relation information. The PUSCH spatial relation information is notified to the UE by a higher layer (e.g., RRC signaling).  ) .
With regard to claims 9 and 19, Takeda teaches: wherein the interval for switching uplink transmissions comprises at least one of: one or more orthogonal frequency division multiplexing symbols; one or more slots; and one or more mini-slots (paragraphs 31 and 320:
[0031] It is studied for NR that the UE performs multi -slot transmission on channels such as a PUCCH and a PUSCH. Multi -slot transmission is transmission over a plurality of slots, and may be referred to as slot aggregation or repetitions. Thanks to multi -slot transmission, it is possible to expect expansion of a coverage and improvement of received quality. 
).    

With regard to claim 10, Takeda teaches: wherein: the first portion comprises at least one first redundancy version (RV) of the transport block; and the second portion comprises at least one second RV of the transport block (paragraphs 85-87:  
   [0087] The UE may use a different RV for each repetition (UL data) of PUSCH repetitions. Information for giving notification of the HPN of certain PUSCH repetitions and the RV of each repetition may be included in DCI for scheduling a PUSCH and notified by a base station to the user terminal, or may be notified as part of UCI to be multiplexed on the PUSCH by the user terminal to the base station.).  
With regard to claim 20, Takeda teaches: A system  comprising: 
a base station comprising: one or more first processors; first memory storing first instructions that, when executed by the one or more first processors (see figure 15: paragraphs 275-280: see claims 1/11 explanation), cause the base station to: transmit one or more messages indicating: a number of repetition transmission occasions for uplink transmission of a transport block; and an interval for switching uplink transmissions (see figure 7: paragraphs 158-169 and figure 14: paragraphs 266-273:
[0266] The transmission signal generation section 302 generates, for example, a DL assignment for giving notification of downlink data allocation information, and/or a UL grant for giving notification of uplink data allocation information based on the instruction from the control section 301. The DL assignment and the UL grant are both DCI, and conform to a DCI format. Furthermore, the transmission signal generation section 302 performs encoding processing and modulation processing on the downlink data signal according to a code rate and a modulation scheme determined based on Channel State Information (CSI) from each user terminal 20. 
[0272] Furthermore, the control section 301 controls scheduling of an uplink data signal (e.g., a signal that is transmitted on the PUSCH), an uplink control signal (e.g., a signal that is transmitted on the PUCCH and/or the PUSCH and is, for example, transmission acknowledgement information), a random access preamble (e.g., a signal that is transmitted on the PRACH) and an uplink reference signal. 
[0273] Furthermore, the control section 301 may configure at least one of the quasi-co-location, the Transmission Configuration Indication (TCI) state, the Sounding reference signal Resource Indicator (SRI) and the spatial relation information to the repetition or the redundancy version of the PUSCH transmitted by the user terminal 20. 
); 

receive, based on the interval, a first portion of the number of repetition transmission occasions of a transport block; and receive, based on the interval, a second portion of the number of repetition transmission occasions of the transport block (paragraphs 251-259: see figure 13: 
[0259] Furthermore, each transmitting/receiving section 103 receives a PUSCH repeatedly transmitted from the user terminal 20. Furthermore, each transmitting/receiving section 103 may transmit information related to at least one of quasi-co-location, a Transmission Configuration Indication (TCI) state, a Sounding reference signal Resource Indicator (SRI) and spatial relation information associated with repetition or a redundancy version of the PUSCH. 

    PNG
    media_image6.png
    474
    716
    media_image6.png
    Greyscale

) ; and 
a wireless device comprising: one or more second processors; second memory storing second instructions that, when executed by the one or more second processors (see figure 17 for processor and memory for UE/base station: paragraphs 304-310), cause the wireless device to: receive, from the base station, the one or more messages; based on the interval, determine: the first portion of the number of repetition transmission occasions for uplink transmission of the transport block; and the second portion of the number of repetition transmission occasions for uplink transmission of the transport block (paragraphs 87, 89, 112, 133, 173: see claims 1/11 explanation);
 transmit, via the first panel, the first portion of the number of repetition transmission occasions of the transport block (see figure 15: paragraphs 275-280: see claims 1/11 explanation) ; and transmit, via the second panel, the second portion of the number of repetition transmission occasions of the transport block (see figure 15: paragraphs 275-280: see claims 1/11 explanation).  
Although Takeda teaches UE with a plurality of transmission/reception antennas for transmitting repetitive/redundant uplink transmissions (Paragraphs 275, 279-280), Takeda does not explicitly wireless device comprise a first panel and second panel
Similar to Takeda, Zhang teaches UE with multiple antenna port for uplink transmissions (paragraphs 21-26).  However, Zhang explicitly teaches UE with multiple panels for uplink transmissions (paragraphs 24, 27, and 32).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have a wireless device comprising a first panel and a second panel as taught by Zhang in the multiple antenna device of Takeda for uplink transmission in order to power efficiency in multiple antenna/multiple panel UE (Zhang, paragraphs 44-45).  



    PNG
    media_image7.png
    517
    692
    media_image7.png
    Greyscale
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2020/0107310: see paragraph 76 )
 [0076] According to a further implementation, the communication device 302 can comprise a front side panel (e.g., antenna panel) and a back side panel (e.g., antenna panel), corresponding to the different sides (e.g., the front and the back) of the communication device 302. Because the antenna signal might not be able to penetrate through the communication device 302, the antenna should be switched (e.g., from a front side antenna panel to a back side antenna panel, or vice versa). Thus, the evaluation component 306 can using gyroscope data to determine an orientation of a mobile device. In an example, the evaluation component 306 can determine that that communication device 302 has been flipped over (such as on a table) or transitioned between a front facing orientation and a back facing orientation.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
3/18/2022

/MARCUS SMITH/           Primary Examiner, Art Unit 2419